Citation Nr: 1430338	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  10-29 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to a one-time payment from the Filipino Veterans Equity Compensation (FVEC) Fund.


REPRESENTATION

Appellant represented by:	Appellant's Son


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel



INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines, that denied the appellant's claim for a one-time payment from the FVEC Fund.  The case was previously before the Board in December 2012 when it was remanded for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The National Personnel Records Center (NPRC) has certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the Armed Forces of the United States.


CONCLUSION OF LAW

The service requirements for eligibility to a one-time payment from the FVEC Fund have not been met.  38 U.S.C.A. §§ 101, 5101(a), 5103, 5107 (West 2002 & Supp. 2013); American Recovery and Reinvestment Act, Pub. L. No. 111-5, § 1002, 123 Stat. 115, 200-202 (enacted February 17, 2009); 38 C.F.R. § 3.203 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013), and implemented at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013), amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

The U. S. Court of Appeals for Veterans Claims has held that the statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of the claim is based on statutory interpretation, rather than consideration of the factual evidence.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  As the law is dispositive in the instant claim, the VCAA is not applicable.

II.  Analysis

The appellant seeks compensation from the FVEC Fund under the American Recovery and Reinvestment Act, Pub. L. No. 111-5, § 1002, 123 Stat. 115, 200-202 (enacted February 17, 2009).  Payments for eligible persons will be either in the amount of $9,000 for non-United States citizens or $15,000 for United States citizens.  The Secretary of VA is to administer the fund consistent with applicable provisions of the Title 38 of the United States Code.

For eligible persons who accept a payment from the FVEC Fund, such payment shall constitute a complete release of any claim against the United States by reason of such service.  However, nothing in the act prohibits a person from receiving any benefit (including health care, survivor, or burial benefits) which the person would have been eligible to receive based on laws in effect as of the day before the date of the enactment of this Act.

Section 1002 (d) provides that an eligible person is any person who (1) served (A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538 ); and (2) was discharged or released from service described in paragraph (1) under conditions other than dishonorable.  American Recovery and Reinvestment Act, Pub. L. No. 111-5, § 1002 (enacted February 17, 2009).

Under 38 C.F.R. § 3.203(a), the VA may accept evidence of service submitted by a claimant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department if the evidence meets the following conditions: (1) The evidence is a document issued by the service department. A copy of an original document is acceptable if the copy was issued by the service department or if the copy was issued by a public custodian of records who certifies that it is a true and exact copy of the document in the custodian's custody or, if the copy was submitted by an accredited agent, attorney or service organization representative who has successfully completed VA-prescribed training on military records, and who certifies that it is a true and exact copy of either an original document or of a copy issued by the service department or a public custodian of records; and (2) The document contains needed information as to length, time and character of service; and (3) In the opinion of the Department of Veterans Affairs the document is genuine and the information contained in it is accurate.  38 C.F.R. § 3.203(a).

In cases for VA benefits where the requisite Veteran status is at issue, the relevant question is whether qualifying service is shown.  Soria v. Brown, 118 F.3d 747 (Fed. Cir. 1997).  Where service department certification is required, the service department's decision on the matter is conclusive and binding on VA.  38 C.F.R. § 3.203(c); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  Thus, if the United States service department does not verify the claimed service, the applicant's only recourse lies within the relevant service department, not with VA.  Soria v. Brown, 118 F.3d 747 (Fed. Cir. 1997).  A claimant is not eligible for VA benefits based on Philippine service unless a United States service department documents or certifies his service.  38 C.F.R. § 3.203; Soria, 118 F.3d at 748.

The appellant has submitted an affidavit indicating that he was a guerrilla during World War II and that he was receiving a monthly pension from the Philippine Veterans Affairs Office.  He reported that he was assigned to A Co. 1st Bn. 1st Inf. Reg't Bataan Mil. Dist. with the grade/rank of Corporal.

The appellant submitted a certification from the Philippine Veterans Affairs Office indicating that he was a recognized guerilla.  

The appellant has submitted a Joint Affidavit of Veteran-Witnesses dated in June 2010.  Both of the parties to the affidavit indicated that they were Veterans of the United States Armed Forces and that he personally knew and served with the appellant.  

On the appellant's VA Form 9, dated in June 2010, the appellant identified the two organizers of his reported unit and indicated that he was issued rations.  

In August 2009 the NPRC responded to a request for information.  The request asked for a complete AGUZ Form 632 and all extracts of Form 23 executed prior to and subsequent to June 1946.  It was noted in the request that the appellant's name was listed in the Reconstructed Recognized Guerrilla Roster (RRGR) maintained by the VARO in Manilla.  The response was that the subjected has no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  

In a statement dated in November 2010 the appellant provided the same information previously provided (grade/rank, unit, organizers, rations received and fellow personnel) as well as additional information (specific date of entry and discharge).

In February 2011 the NPRC again responded to a request for information.  The request asked for the NPRC to furnish a complete AGUZ Form 632 and furnish all extracts of Form 23 executed prior to and subsequent to June 1946.  It was noted that attached were a certification from the Philippine Veterans Affairs Office dated in August 2010, an affidavit executed by the appellant in February 2010, a sworn statement from two individuals (the Joint Affidavit of Veteran-Witnesses) dated in June 2010.  It is noted that the request form contained the dates of the appellant's service as reported by the appellant.  The response was that the subjected has no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  

The appellant provided authorization for the Department of Veterans Affairs to obtain PA AGO Form 23 from AFP Camp Aguinaldo on his behalf in February 2013.

In May 2013 VA requested a Form 23 Processing Affidavit from the Adjutant General regarding the appellant.  A second request was sent in July 2013.

In May 2013 the appellant was requested to provide additional evidence in support of his claim.  In July 2013 the appellant was notified that no additional evidence had been received from him pursuant to the request.

In January 2014 the NPRC again responded to a request for information.  The request asked for reverification of service based on an enclosed copy of various identification cards, formal appeal dated in November 2010, and Certification from Philippines Veterans Affairs Office dated in February 2010.  The request asked whether the information warranted a change in prior negative certification and that a complete AGUZ Form 632 and all extracts of Form 23 executed prior to and subsequent to June 1946 be furnished.  In the response it was noted that no change was warranted in the prior negative certification and that there was no available Form 23.  

In another response from the NPRC, also dated in January 2014, it reported that the subjected has no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces and that there was no available Form 23.

The appellant did not submit a DD Form 214, a Certification of Release or Discharge from Active Duty, or an original Certificate of Discharge in accordance with 38 C.F.R. § 3.203(a)(1).  All of the documents submitted by the appellant fail to satisfy the requirements of 38 C.F.R. § 3.203 as acceptable proof of service, as they are not official documents of the appropriate United States service department.  As such, those documents may not be accepted by the Board as verification of service for the purpose of determining eligibility for VA benefits, including compensation from the FVEC Fund.

The proper course for the appellant, who believes there is a reason to dispute the report of the service department or the content of military records, is to pursue such disagreement with the service department.  See Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994).  Recognition of service by the Philippine Government, although sufficient for entitlement to benefits from that Government, is not sufficient for benefits administered by VA.  This department is bound to follow the certifications by the service departments with jurisdiction over United States military records.

Based upon the record in this case, the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  Veteran status is a prerequisite to entitlement to payment from the FVEC fund.  As such, entitlement to a one-time payment from the FVEC Fund is denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to a one-time payment from the Filipino Veterans Equity Compensation (FVEC) Fund is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


